The Court of Appeals interprets the evidence as bringing the case within the influence of the authority of Finney v. Long,216 Ala. 628, 114 So. 200, and De Hart v. Johnson, 201 Ala. 497,78 So. 851.
Petitioner argues the facts as not coming within these authorities, but this overlooks the well-settled limitation of review by this Court of the Court of Appeals to questions of law and not of fact. We express no opinion as to reason 1 and 3 as found in the opinion of the Court of Appeals, but rest a denial of the writ upon a consideration of the second reason as therein set forth.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 553